Citation Nr: 1227042	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  05-27 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than February 21, 2006, for the grant of service connection for median nerve neuralgia of the left hand.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which in pertinent part continued the 10 percent rating for the service-connected left hand disorder and corrected the effective date to February 21, 2006 [based on a finding of clear and unmistakable error in the prior May 2006 rating decision].  Specifically, the RO found that a claim for service connection for a left hand disability had not been received until February 21, 2006 and therefore, service connection could not be granted prior to that date.

In February 2008, the Board denied the Veteran's appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2009, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a March 2009 Joint Motion filed by counsel for the Veteran and the VA Secretary.  In a subsequent March 2010 decision, the Board denied the Veteran's appeal again.  The Veteran again appealed this decision to the Court, and in September 2011, the Court issued a decision which vacated the Board's denial and remanded the case to the Board for action consistent with its decision.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The RO first received a claim for entitlement to service connection for a left hand disability on March 29, 1990.

2.  The Veteran was diagnosed with left hand numbness in June 2005, which was later determined, on September 23, 2005, to be associated with his service-connected left arm disability.
3.  The Veteran filed another claim for entitlement to service connection for a left hand disability on February 21, 2006.

4.  In a May 2006 rating decision, the RO granted service connection for median nerve neuralgia of the left hand, assigning an effective date of September 23, 2005.

5.  In a subsequent July 2006 rating decision, the RO revised the effective date to February 21, 2006.

6.  No decision issued between March 29, 1990 and February 21, 2006, that denies service connection for median nerve neuralgia of the left hand or any other left hand disability has become final.


CONCLUSION OF LAW

The criteria for an earlier effective date of March 29, 1990, for the grant of service connection for median nerve neuralgia of the left hand have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for an effective date earlier than February 21, 2006, for the grant of service connection for median nerve neuralgia of the left hand.

Analysis

The Veteran seeks an effective date earlier than February 21, 2006, for the grant of service connection for median nerve neuralgia of the left hand.  

In an October 1969 rating decision, the RO granted service connection for shell fragment wound scars of the left forearm; a noncompensable disability rating was assigned. 

The next communication from the Veteran is a March 8, 1983 statement, in which he notes "My arm gives me trouble from time to time.  It feels numb and I have trouble holding or getting a good grip on anything with my left hand."  The Veteran's March 1983 communication appeared on its face, and was interpreted by the RO, as a claim for an increased rating for the service-connected left forearm disability, rather than as a claim for service connection for a left hand disability.  Even though the left hand was specifically mentioned, this was within the context of the Veteran complaining of his left forearm symptomatology.  The March 1983 claim contained absolutely no indication that the Veteran was seeking service connection for a separate disability of the left hand.  The disability rating for the left forearm scars was increased to 10 percent in a June 1983 rating decision.  

Accordingly, even under the most liberal reading possible it cannot be said that the March 1983 increased rating claim also included a claim, formal or informal, for service connection for a left hand disability.  Accordingly, the Veteran is not entitled to an earlier effective date based on the March 1983 statement. 

In a statement in support of claim, submitted on March 29, 1990, the Veteran listed his disabilities for which he was seeking disability compensation and stated, "I have numbness in my left arm and hand from gunshot wound."  The RO interpreted this statement as another claim for an increased rating for the service-connected left forearm disability under Diagnostic Code (DC) 5307, and denied the Veteran's increased rating claim in a November 1990 decision.  

Correspondence from the Veteran received by the RO in November 1993 and October 1994 mention numbness in the Veteran's left fingers and hand.  As with the March 1983 and March 1990 correspondence, these statements were interpreted by the RO as claims for an increased rating for his service-connected left forearm disorder which merely referenced associated symptoms in the left hand.  

A June 1996 statement mentioned the Veteran's left hand numbness, but such was in reference to the increased rating claim for his service-connected left forearm disorder which was on appeal at that time.  Received by the RO in September 1996, was correspondence concerning the Veteran's claim of entitlement to an increased disability rating for the left forearm disability.  The Veteran again mentioned left hand numbness at this time.  A 20 percent rating was granted by the RO in a December 1996 rating decision.

VA outpatient treatment records show that the Veteran was seen in June 2005 for numbness in the left hand, especially in the fingers.  He was seen again in August 2005, and it was recommended that he have an EMG done.  On September 23, 2005, it was noted that the numbness in his left hand was likely a long-term sequelae from his prior service injuries, and he was prescribed medication.  In January 2006, it was noted that sensation was intact to light touch, but that he had some paresthesias in the left hand.

On February 21, 2006, the Veteran submitted a statement indicating that he wished to file a claim for service connection for a left hand disorder.  The RO subsequently granted service connection for median nerve neuralgia, left hand (minor) in a May 2006 rating decision, effective September 23, 2005.  As noted above, in a July 2006 rating decision, the RO revised the effective date to February 21, 2006, based on a finding of clear and unmistakable error in the prior May 2006 rating decision.  

As noted above, the RO interpreted the Veteran's March 29, 1990 statement in support of claim, in which he reported that he had numbness in his left arm and hand as another claim for an increased rating for the service-connected left forearm disability, under Diagnostic Code (DC) 5307, and denied the increased rating claim in a November 1990 decision.  However, as the Court noted in its Memorandum Decision, DC 5307 does not contemplate numbness.  The Court noted further that while the Veteran did not expressly state his intention to apply for benefits in the statement, it was clear that this was the purpose of his submission; he was providing evidence of his disabilities to support his claims for disability benefits and there were no other claims pending at that time.  Thus, VA naturally construed this as an intent to apply for benefits.  The Court also found that a sympathetic assessment of the Veteran's description of his symptoms in his March 1990 correspondence includes an identification of numbness in his left hand, a symptom for which he was eventually service connected.  Furthermore, although he did not specifically assert that he was filing a claim for median nerve neuralgia, he was not required to be so specific.  All that was required was for him to refer to his left hand or describe symptoms of the disability.  The Veteran did both when he described the numbness in his left hand.  See Clemons v. Shinseki, 23 Vet.App. 1, 5.(2009).  

Thus, the Board finds that the Veteran first submitted a claim that can reasonably be construed as a claim for service connection for a left hand disability on March 29, 1990.

According to 38 U.S.C.A. § 5110 (a), unless specifically provided elsewhere in this chapter, the effective date based on an original claim or a claim reopened will be fixed in accordance with facts found, but will not be earlier than the date of receipt of application therefor. 

The VA regulation that carries out 38 U.S.C.A. § 5110 is set forth at 38 C.F.R. § 3.400.  The regulation states that the effective date of service connection will be the later of the date of receipt of claim or the date entitlement arose, if the claim is received more than one year after the Veteran's discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2011). 

The phrase "the date entitlement arose" is not explained in the regulation.  It must be noted, however, that entitlements are created by acts of Congress.  The date of enactment of 38 U.S.C.A. § 1131, which is VA's "Basic Entitlement statute for peacetime disability compensation, and is the statute under which this claim was granted, is September 2, 1958.  Thus, the later of the date of receipt of claim (March 29, 1990), or the date entitlement arose (September 2, 1958) is March 29, 1990. 

In McGrath v. Gober, the Court offered the following: As noted above, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Thus, when an original claim for benefits is pending, as the Board found here, the date on which the evidence is submitted is irrelevant even if it was submitted over twenty years after the time period in question."  McGrath v. Gober, 14 Vet. App. 28, 35 (2000). 

In McGrath, the Board had found the earliest date that a VA examiner had diagnosed PTSD as "the date entitlement arose" and used that date, rather than an earlier date of receipt of the pending claim (the claim had pended for over 20 years), as the effective date.  The Court rejected that line of reasoning. 
The Board's conclusion is also borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.

Because the service connection claim for a left hand disability was not received within a year of discharge from active military service, and because the later of the date of claim and date entitlement arose is March 29, 1990, the correct effective date for service connection for median nerve neuralgia of the left hand must be March 29, 1990.


CONTINUED ON NEXT PAGE

ORDER

Entitlement to an earlier effective date of March 29, 1990, for service connection for median nerve neuralgia of the left hand, is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


